United States Court of Appeals
                               For the First Circuit


No. 03-2441

                             UNITED STATES OF AMERICA,

                                          Appellant,

                                              v.

                               LAURENCE B. GREENBURG,

                                     Defendant, Appellee.




                                          ERRATA

      The opinion of this Court, issued on June 3, 2005, should be amended as follows.

      On page 4, lines 6 and 9, omit "with a new date", and on page 5, line 20, omit "date".